Citation Nr: 1312886	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  09-43 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cerebellar ataxia, previously classified as pontocerebellar ataxia, to include due to herbicide exposure.

2.  Entitlement to service connection for cerebellar ataxia, to include secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to March 1970, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO) which declined to reopen the claim of entitlement to service connection for pontocerebellar ataxia.  

In his October 2009 substantive appeal, the Veteran requested a local hearing before a member of the Board and such a hearing was scheduled for March 2013.  However, in a statement signed by the Veteran in February 2013, and received by the Board in March 2013, the Veteran stated that he would not be able to attend his scheduled hearing and requested that his appeal be continued with the evidence currently of record.  He did not request that his hearing be rescheduled, and the Board therefore considers his request for a Board hearing withdrawn.  

In his October 2009 substantive appeal, the Veteran appealed a July 2008 denial of entitlement to service connection for bilateral upper and lower extremity peripheral neuropathy.  In a May 2010 rating decision, however, the Veteran was granted entitlement to service connection for peripheral neuropathy in each extremity, and was assigned disability ratings and effective dates.  The Veteran appealed the assigned effective dates asserting that an effective date from October 2007 was in order.  In a November 2010 rating decision the appellant was granted entitlement to effective dates from October 2007.  The appellant has not perfected an appeal from either rating decision assigning effective dates.  Hence, the Board has no jurisdiction to address this matter further.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The merits of the claim of entitlement to service connection for cerebellar ataxia, to include secondary to herbicide exposure, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

FINDINGS OF FACT

1.  An unappealed May 1996 rating decision denied entitlement to service connection for pontocerebellar degeneration, to include as due to exposure to herbicides.  A subsequent rating decision in October 2000 continued the denial, and no notice of disagreement or new evidence was received within the year following that decision.  

2.  Evidence received since the October 2000 rating decision for the claim of service connection for pontocerebellar degeneration, to include as due to exposure to herbicides, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of service connection, and therefore raises a reasonable possibility of substantiating the issue on appeal.  


CONCLUSION OF LAW

New and material evidence having been received, the claim of entitlement to service connection for cerebellar ataxia, previously described as pontocerebellar degeneration, to include due to herbicide exposure, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Legal Criteria

Claims to Reopen

Generally, a claim that has been denied in an unappealed rating decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) (2012), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: (1) evidence of a current disability, (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005). 

A presumption of service connection exists for certain diseases associated with exposure to herbicide agents, which may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents does not include pontocerebellar degeneration or cerebellar ataxia.  It does include Parkinson's disease.

Service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, it must be shown that the Veteran served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have been diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e). 

Service in the Republic of Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a) (2012).  

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the Veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

II.  Analysis

Claim to Reopen

The Board initially observes that pontocerebellar degeneration is a progressive ataxia of the cerebellum.  http://www.online-medical-dictionary.org/definitions-o/olivo-ponto-cerebellar-degeneration.html   Hence, while the terminology has differed, the essence of the appellant's claim of entitlement to service connection for cerebellar ataxia has been constant.  

The Veteran's claim of entitlement to service connection for pontocerebellar degeneration, to include due to exposure to herbicides, was initially denied in a May 1996 rating decision, essentially on the basis that there was no evidence suggesting that pontocerebellar degeneration began in, or was caused or aggravated by, his active service.  The RO further found no scientific or medical evidence supporting a conclusion that pontocerebellar degeneration was associated with herbicide exposure.  As such, service connection was also denied on a presumptive basis.  The Veteran did not submit new and material evidence or a timely notice of disagreement within one year, and the decision is final.  38 U.S.C.A. § 7105.  

The Veteran filed a claim to reopen his claim of entitlement to service connection in September 1998.  In an October 2000 rating decision VA denied reopening the claim, finding that new and material evidence had not been submitted.  The Veteran neither appealed the denial, nor submitted new evidence within a year of the rating decision.  That decision is therefore also final.  Id.

Evidence or record at the time of the October 2000 rating decision included the Veteran's service treatment records and postservice private treatment records.  The postservice private treatment records show that the Veteran received ongoing treatment for his cerebellar ataxia.  An October 1998 private treatment record from the Veteran's neurologist, Dr. D.S., shows that the Veteran underwent lab testing by the Mayo Clinic to determine if his ataxia had a genetic cause.  The record shows that the results of the Mayo Clinic testing showed the Veteran's lab results were normal in all six of the genetic variations tested.  Dr. D.S. stated that this did not completely rule out a genetic predisposition for cerebellar ataxia, but that it appeared the disability was not related to any of the currently known genetic variations that may cause the problem.  Dr. D.S. did not give another possible cause for the ataxia.  See fax forwarded by Dr. D.S. in June 1999.

Pertinent evidence received subsequent to the October 2009 rating decision includes a December 2009 letter from D.K, D.O., a board certified neurologist from Blue Sky Neurology.  In his letter, Dr. D.K. stated that the Veteran had been receiving treatment at Blue Sky Neurology for over 15 years.  Dr. D.K. explained that the Veteran had underwent an extensive battery of testing during his history of treatment in order to determine the cause of his ataxia, and this testing had revealed that there was no evidence of a hereditary cause.  He therefore opined that it was likely that the Veteran's cerebellar ataxia was related to exposure to a toxic agent, and more specifically, the Agent Orange the Veteran was exposed to while on active service.  

As the Veteran's claim of service connection for cerebellar ataxia, to include as due to exposure to herbicides, was previously denied based on a finding that there was no evidence that such a disability was caused by herbicide exposure, or that the Veteran's ataxia began in or was caused or aggravated by his active service, for evidence to be new and material, it must relate to that unestablished fact (i.e. must show that cerebellar ataxia might be related to herbicide exposure, or that the Veteran's disability began in or was caused or aggravated by his active service).

As the evidence received since the October 2000 rating decision includes evidence that the Veteran's ataxia was caused by his exposure to herbicides while on active service, there is new evidence that relates to an unestablished fact necessary to substantiate the claim of service connection, to include as due to exposure to herbicides, and raises a reasonable possibility of substantiating the claim.  Consequently, the Board finds that new and material evidence has been received and that the claim of entitlement to service connection for pontocerebellar degeneration (cerebellar ataxia), to include as due to exposure to herbicides, must be reopened.  38 U.S.C.A. § 5108.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for pontocerebellar degeneration (cerebellar ataxia) is reopened.


REMAND

The Veteran contends that he is entitled to service connection for cerebellar ataxia as such disability was caused by or related to his active service, to include exposure to herbicides therein.  

As noted above, while Parkinson's disease is a disorder for which service connection may be granted on a presumptive basis due to herbicide exposure in the Republic of Vietnam, cerebellar ataxia is not such a presumptive disorder.  38 C.F.R. § 3.309(e).  Therefore, presumptive service connection is not applicable in this case.  This does not, however, preclude the Board from considering entitlement to service connection for cerebellar ataxia, as due to exposure to herbicides, on a direct basis.  

The evidence shows that the Veteran served in the Republic of Vietnam from December 1967 until March 1970 as an infantry indirect fire crewman.  Hence, he is presumed to have been exposed to Agent Orange and other herbicides.  

The service treatment records do not show any evidence of cerebellar ataxia, and the post service evidence does not show a compensably disabling neurological disorder within one year of the Veteran's separation from active duty.

VA treatment records show that the Veteran began receiving treatment for symptoms of decreased balance, loss of dexterity in both hands, and slurred speech as early as March 1985.  The Veteran was found to have cerebellar degeneration.  

Available private treatment records document the Veteran's receipt of treatment for cerebellar ataxia in the mid-1990s.  Throughout his private treatment, the Veteran has undergone various medical tests in an effort to determine the cause of his cerebellar ataxia.  Private treatment records from July 1998 show that the Veteran underwent genetic testing to determine if cerebellar ataxia was the result of a genetic predisposition.  That testing revealed that all the genetic variations tested were normal.  The examiner opined that this fact indicated that the Veteran's cerebellar ataxia did not appear to be related to any of the currently-known genetic variations that caused such a disability.  

In a December 2009 letter, the Veteran's private neurologist, Dr. D. K., opined that as extensive medical testing had revealed no evidence that the Veteran's cerebellar ataxia was hereditary.  Dr. D.K. further opined that as no other cause had been found, it was as likely as not that cerebellar ataxia was caused by the appellant's exposure to Agent Orange while on active service in the Republic of Vietnam.  

Also of record are November 2008 lay statements from the Veteran's mother, brother, and two sisters, all of whom assert that no other member of their family has symptoms of or a diagnosis related to cerebellar ataxia.  Hence, the available record shows no obvious evidence of a familial disorder.

Nevertheless, the appellant has never been seen for a VA examination which is based on consideration of all of the currently available evidence.  As such, the Board finds that this case should be remanded to permit a VA neurologist to review the record and address the etiology of the appellant's cerebellar ataxia.  38 C.F.R. § 3.159 (2012).

Accordingly, this case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify any other medical record which may tend to show that his pontocerebellar degeneration (cerebellar ataxia) is related to service, to include due to his presumed exposure to Agent Orange and other herbicides.  Thereafter, the RO must undertake all appropriate development.  If the RO cannot locate records identified by the appellant, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the RO/AMC must schedule the Veteran for a neurological examination to be conducted by a board certified neurologist.   The claims folder, access to Virtual VA, and a copy of this remand, must be provided to and reviewed by the neurologist as part of the examination.  The neurologist should specify in the report that the claims file and Virtual VA were reviewed.  Following an examination of the Veteran and a review of all of the evidence of record, the examiner must opine whether it is at least as likely as not that pontocerebellar degeneration (cerebellar ataxia) is related to service to include due to the appellant's presumed exposure to Agent Orange and other herbicides while serving in the Republic of Vietnam.  Any opinion offered must specifically address the December 2009 opinion offered by Dr. D.K.  If the VA examiner disagrees with the opinion offered by Dr. D.K. complete reasons and bases must be provided addressing why the examiner disagrees.  A complete rationale for any opinion offered must be provided. 

3.  The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 , 3.655 (2011). 

4.  After the development requested has been completed, the AMC/RO must review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the neurologist documented his/her review of all pertinent records to include all records on Virtual VA.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to service connection for pontocerebellar degeneration (cerebellar ataxia) to include due to Agent Orange exposure.  All applicable laws, regulations, and theories of entitlement must be considered.  If the benefit sought on appeal remains denied, the appellant and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


